PARKER, Circuit Judge,
concurring with separate opinion:
I fully concur in the result of the majority opinion and most of its reasoning. I am writing separately to make a point that I think is important but which has not been emphasized in the majority opinion.
The majority opinion analyzes whether the contract in this case was a “shipment” contract or a “destination” contract. It properly indicates that a shipment contract arises where “the seller is required ... to send the goods to the buyer and the contract does not require him to deliver them at a particular destination.” N.Y.U.C.C. § 2-504 (emphasis mine). On the other hand, a destination contract arises where “the seller is required to deliver at a particular destination.” N.Y.U.C.C. § 2-503 (3)(emphasis mine).
In this case, the language of the contract provided that the windows were “to be shipped properly crated/packaged/boxed suitable for cross country motor freight transit and delivered to New York City.” (Emphasis added.) Additionally, the contract referred to the specific job site at issue, “Nippon Cargo, JFK Airport, N.Y.” To my reading, this contract unambiguously required delivery of goods to a particular location, namely the buyer’s job site.
I agree with the majority opinion’s conclusion that there is a strong presumption under the N.Y.U.C.C. favoring “shipment” contracts. The question then arises as to what it takes to overcome the presumption. While the opinion appropriately suggests that a commonly recognized industry term would do it,1 it fails to emphasize the importance of the distinction between delivery to a destination versus delivery at a destination.
Every sales contract entails a “delivery.” See N.Y.U.C.C. § 2-503. Further, to the extent that a shipment contract is one that requires or authorizes the seller to “send the goods to the buyer,” N.Y.U.C.C. § 2-504, such contract contemplates “delivery,” in the colloquial sense, to a designated location. Accord La Casse, 403 N.Y.S.2d at 442 (shipping instruction to deliver to buyer’s residence did not create a destination contract). Accordingly, contractual language that requires goods to be “delivered to” a location does not by itself create a destination contract. This is not to say that a contract containing a term requiring delivery “to” a location is necessarily a shipment contract. The parties may, of course, create a destination contract by the *119use of language making it clear that the seller’s obligation continues to the point of delivery at a particular destination. Rather, the point is that, standing alone, “delivered to” does not constitute a specific agreement designating where the seller will perform its obligation to deliver goods. See N.Y.U.C.C. § 2-503 official cmt. 5 (“The seller is not obligated to deliver at a named destination and bear the concurrent risk of loss until arrival, unless he has specifically agreed so to deliver....”).
By contrast, contractual language that requires the seller to “deliver at” a particular location designates a location at which the seller must effect delivery. Until the goods are tendered at that location, delivery has not occurred and the seller has not performed its duties under the contract. Cf. Chase Manhattan Bank v. Nissho Pacific Corp., 22 A.D.2d 215, 254 N.Y.S.2d 571, 577 (1st Dep’t 1964) (in shipment contract, delivery to carrier is delivery to buyer), aff'd, 16 N.Y.2d 999, 265 N.Y.S.2d 660, 212 N.E.2d 897 (N.Y.1965).
I do not view this distinction between “to” and “at” as technical or as a trap for the unwary. Parties should be able to create unambiguous destination contracts by employing the precise text of the controlling statute. They may also do so by using other language but should be aware that deviation from the text risks confusion. In sum, “delivered to” and “delivered at” are not, in this context, synonymous.
In my view had the contract in this case tracked the language of § 2-503 (3) by specifying that Windows was required to deliver at a particular location in New York City, it would have been a destination contract. The fact that instead Windows was required to deliver to a particular location in New York City (absent any additional language) was insufficient to overcome the presumption.

. The term "F.O.B. buyer’s job site” is an example.